Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered January 19, 2006, convicting defendant, after a jury trial, of criminal possession of stolen property in the third and fourth degrees, and sentencing him, as a second felony offender, to an aggregate term of 272 to 5 years, unanimously affirmed.
Defendant’s challenges to the sufficiency of the evidence are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the verdict was based on legally sufficient evidence. We also find that the verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility {see People v Bleakley, 69 NY2d 490, 495 [1987]). Although the People’s expert witness, an automobile appraiser, did not examine the vehicle, his testimony, taken together with the owner’s testimony as to the condition of the car, established that its value far exceeded the statutory threshold of $3,000 (see e.g. People v Callendar, 260 AD2d 315 [1999], lv denied 93 NY2d 1015 [1999]). The evidence also established, by application of the inference drawn from recent, exclusive, unexplained possession, that defendant knowingly possessed stolen property (see People v Galbo, 218 NY 283, 290 [1916]).
To the extent that defendant is raising an ineffective assistance of counsel claim, we find that claim without merit. Concur—Friedman, J.P., Nardelli, Gonzalez, Catterson and Kavanagh, JJ.